DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 11/03/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1 and 4-31 have been considered and examined.  Claim(s) 2 and 3 has/have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 9, 11, 12, 14, 16, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Sugiyama (US Pub. 2008/0116473).
As to claim 1, Shibata discloses irradiation unit (Fig. 1, 2; 20 light emitting device), comprising a pump radiation source in a form of a semiconductor chip (1 semiconductor laser element) for the emission of pump radiation in the form of a ray beam (Fig. 2), a conversion element (2/22 wavelength converting member; 0019) for at least partial conversion of the pump radiation into conversion radiation, and a carrier (24 support member) on which the conversion element (2/22) is arranged (Fig. 2), wherein the carrier (24) is configured with an opening (3a/23a lower-portion as through-hole) through which the ray beam comprising the pump radiation strikes an incidence surface of the conversion element (incident surface of 2/22), wherein the ray beam comprising the pump radiation travels without deviation and without refraction from an emission surface of the pump radiation source to the carrier (Fig. 2 nothing is in between), wherein the opening is laterally bounded by an inner wall surface of the carrier (inner wall surface of 24 creating 23a), which tapers in the direction toward the incidence surface at least in a section (Fig. 2), and wherein, during operation, the pump radiation guided in the ray beam (Fig. 2), at least part of the time, in any event partially, strikes the inner wall surface of the carrier and is reflected there onto the incidence surface, and wherein the carrier is used for ray beam or spot shaping (Fig. 5 and 6; 0038) except for a pump radiation source in a form of a semiconductor chip, wherein the pump radiation source and the conversion element being arranged in a common housing.
Sugiyama a the pump radiation source (Fig. 12(b); 4; 0019) in a form of a semiconductor chip (0019 LD), wherein the pump radiation source (4) and the 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use housing configuration as taught by Sugiyama for the laser/conversion element as disclosed by Shibata to utilize a cover for those desiring a cap cover for protection from ingress and/or to allow a transparent plate to be used (12).

As to claim 6, Shibata discloses wherein the conversion element (2/22) and the carrier (4/24 support member) are connected (Fig. 2) to one another with a material fit.

As to claim 8, Shibata discloses wherein that inner wall surface of the carrier which bounds the opening of the carrier is mirrored (Fig. 1B; 3; 0035 metallic reflector 0019; 14 reflecting film).

As to claim 9, Shibata discloses wherein that inner wall surface of the carrier which bounds the opening of the carrier is rotationally symmetrical about a rotation axis (0052 and 0053 truncated cone shaped; 0037; 0038 0019).

As to claim 11, Shibata discloses wherein the tapering inner wall surface encloses, at its end proximal to the incidence surface, a surface which is at least 20% smaller than a surface enclosed by the tapering inner wall surface at its end distal to the incidence surface (0037, 0040, 0047 choose inclination angle to central axis at 30 

As to claim 12, Shibata discloses wherein the section in which the inner wall surface of the carrier tapers (Fig. 1B; 3a) is followed in the direction toward the incidence surface by a further section, in which the inner wall surface of the carrier widens in the direction toward the incidence surface (3b.  Note 2, 22 and 32 may be multi-layered.  Consider only the top half of layers to be the conversion element and the bottom half of 2, 22 and 32 to be not part of the top conversion element. 0064, 0068 ).  

 As to claim 14, Shibata discloses wherein the incidence surface of the conversion element is configured at least in regions with a surface structure in order to improve an input coupling efficiency (0059 recess or protrusion) and/or an emission surface of the conversion element is configured at least in regions with a surface structure in order to improve an output coupling efficiency (0059 recess or protrusion).  

As to claim 16, Shibata discloses wherein the ray beam comprising the pump radiation has a greater extent along a first principal axis than along a second principal axis upstream of the carrier (Fig. 5), as seen in a sectional plane perpendicular to a central axis of the ray beam (see Fig. 5; 0019, 0094).

As to claim 17, Shibata discloses wherein a pump radiation spot produced by the pump radiation on the incidence surface of the conversion element (Fig. 5) respectively 

As to claim 25, Shibata discloses a method for producing an irradiation unit as claimed in claim 1, wherein the conversion element (2/22 wavelength converting member) is arranged on the carrier (4/24 support member).  
 
Claims 4, 10, 20, 21, 23, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata and Sugiyama as applied to claim 1 above, and further in view of Iizuka et al. (WO 2017/115778A1). (US Pub 2020/0200347 to Uwani et al. is considered equivalent.)
Regarding claim 4, Shibata discloses the invention as disclosed above except for a wavelength-dependent mirror is arranged on the incidence surface of the conversion element, specifically only in the region of the opening of the carrier.
 Uwani teaches a wavelength-dependent mirror (Fig. 6; 51 film-shaped dichroic filter) is arranged on the incidence surface of the conversion element (incident surface of 11), specifically only in the region of the opening of the carrier (Fig. 6).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use wavelength-dependent mirror configuration as taught by Uwani for the incidence surface of the conversion element as disclosed by Shibata to utilize passing of the laser light while reflecting of the light created by the wavelength conversion element (0113) in the through-hole.

Regarding claim 10, Shibata discloses the invention as disclosed above except for the tapering inner wall surface respectively has a rectilinear profile as seen in sectional planes that respectively contain a central axis of the ray beam.
Uwani teaches the tapering inner wall surface respectively has a rectilinear profile (Fig. 11C; inner wall of 12a through-hole) as seen in sectional planes that respectively contain a central axis of the ray beam (Fig. 11C; 0131).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use rectilinear profile tapering inner wall surface as taught by Uwani for the inner wall surface as disclosed by Shibata to utilize simple substitution of one tapering inner wall surface/incidence surface configuration for another to obtain predictable results (0131).
	

Regarding claim 20, Shibata discloses the invention as disclosed above except for having a reflector which is assigned to an emission surface of the conversion element in such a way that at least a part of the conversion radiation emitted at the emission surface is reflected at a reflection surface of the reflector.
Uwani teaches having a reflector (Fig. 22; 25 reflector) which is assigned to an emission surface of the conversion element (emission surface of 11 wavelength conversion part) in such a way that at least a part of the conversion radiation emitted at the emission surface is reflected at a reflection surface of the reflector (Fig. 22; 0168).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use reflector/conversion element 

Regarding claim 21, Shibata discloses the invention as disclosed above except for the reflection surface of the reflector is concavely curved at least in regions.
Uwani teaches the reflection surface of the reflector is concavely curved at least in regions (Fig. 22; 25 reflector is curved in the left and right regions and top and bottom regions).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use concavely curved reflector configuration as taught by Uwani for the light output region as disclosed by Shibata to utilize for the same reasons as found in claim 20.

Regarding claim 23, Shibata discloses the invention as disclosed above except for wherein the reflector is fastened at least indirectly on the carrier.
Uwani teaches wherein the reflector (Fig. 8; 56 metal film) is fastened at least indirectly (0121 55 solder bonding material) on the carrier (12 holding member).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use reflector/carrier fastening configuration as taught by Uwani for the conversion element/reflector fastening  (0121).

Regarding claim 24, Shibata discloses the invention as disclosed above except for the reflector is connected with a material fit to the carrier.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use reflector/carrier/connecting configuration as taught by Uwani for the reflector/carrier connecting as disclosed by Shibata to utilize a configuration for physically connecting a reflector to a carrier.

Regarding claim 27, Shibata discloses an irradiation unit as claimed in claim 1 (see rejection to claim 1) except for the use of an irradiation unit for illumination, in particular for exterior illumination of a motor vehicle, particularly in a front headlamp.
Uwani teaches the use of an irradiation unit for illumination, in particular for exterior illumination of a motor vehicle, particularly in a front headlamp (0051, 0052; Fig. 22; 0167).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the irradiation unit for a front headlamp as taught by Uwani for the vehicular use (0097) with the irradiation unit as claimed in claim 1 as disclosed by Shibata to utilize a headlamp for the use of the light source to increase the usefulness of a light source (0051 and 0052).

Claims 18, 19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata and Sugiyama as applied to claim 1 above, and further in view of Lippert et al. (DE102015115863A1).
Regarding claim 18, Shibata discloses the pump radiation source (1) is mounted (5 sub-mount), in at least one of the operating modes the pump radiation partially striking the inner wall surface of the carrier and being reflected there onto the incidence surface of the conversion element (Fig. 1-2) except for the pump radiation source is mounted so that it can be offset relative to the carrier, and it is arranged in different offset positions in different operating modes.
Lippert teaches the pump radiation source (Fig. 2; 3 laser) is mounted so that it can be offset relative (C) to the carrier (There is a carrier holding 23 as it is just not shown.), and it is arranged in different offset positions in different operating modes (C displaceable).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use offset configuration as taught by Lipper for the pump radiation source/carrier as disclosed by Shibata to utilize the advantage of displacement to adjust the emission point on the luminescent substance (page 4 paragraph beginning “The embodiment according to 2…”).

Regarding claim 19, Shibata discloses the invention as disclosed above except for the pump radiation source is mounted so that it can be offset at an angle to a central axis of the ray beam comprising the pump radiation.
Lippert teaches the pump radiation source (Fig. 2; 3 laser) is mounted so that it can be offset at an angle (angular offset of 3 is 90 degrees from the central axis as seen in Fig. 2) to a central axis of the ray beam comprising the pump radiation.


Regarding claim 19, Shibata discloses the invention as described above except for the pump radiation source is mounted so that it can be offset at an angle to a central axis of the ray beam comprising the pump radiation.
Shibata teaches the pump radiation source is mounted.  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the pump radiation source is mounted so that it can be offset at an angle to a central axis of the ray beam comprising the pump radiation”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the mounting configuration of Shibata as modified by Sugiyama and Lippert with the limitation “the pump radiation source is mounted so that it can be offset at an angle to a central axis of the ray beam comprising the pump radiation” through the rationale of Making Adjustable, since it has been held that adjustability, where needed, is not a patentable advance where the general conditions of a claim are disclosed in the prior art, choosing Making Adjustable choices involves only routine skill in the art. (See MPEP 2144.04 V D.) and/or angling increases usefulness by directing light at angles.

	

Regarding claim 31, Shibata discloses the invention as described above except for the pump radiation source is mounted so that it can be offset perpendicularly to a central axis of the ray beam comprising the pump radiation.
Shibata teaches pump radiation source (Fig. 1A; 1 semiconductor layer element) is mounted a central axis of the ray beam comprising the pump radiation (Fig. 1A).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the pump radiation source is mounted so that it can be offset perpendicularly to a central axis of the ray beam comprising the pump radiation”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the pump radiation source of Shibata as modified by Lippert with the limitation “the pump radiation source is mounted so that it can be offset perpendicularly to a central axis of the ray beam comprising the pump radiation” through the rationale of Making Adjustable, since it has been held that adjustability, where needed, is not a patentable advance where the general conditions of a claim are disclosed in the prior art, choosing Making Adjustable choices involves only routine skill in the art. (See MPEP 2144.04 V D.) and/or positioning can be changed which increases usefulness of the lighting structure.

Regarding claim 31, Shibata discloses the invention as disclosed above except for the pump radiation source is mounted so that it can be offset perpendicularly to a central axis of the ray beam comprising the pump radiation.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use offset configuration as taught by Lippert for the mounting configuration as disclosed by Shibata to utilize more usefulness of the device by allowing the adjusting of a beam in an offset manner.
	
	
	
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata, Sugiyama and Iizuka/Uwani as applied to claim 21 above, and further in view of Lippert et al. (DE102015115863A1).
		
Regarding claim 22, Shibata discloses the invention as disclosed above except for the reflection surface has a focal point, and this focal point lies in a conversion radiation spot on the emission surface of the conversion element.
Lippert teaches the reflection surface has a focal point (Fig. 2; 21 reflector; abstract focusing), and this focal point lies in a conversion radiation spot on the emission surface of the conversion element (page 4; paragraph beginning “The embodiment according to 2…”; abstract focusing and defocusing;  place at focal point; page 2 paragraph beginning “This object is achieved…”).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use reflection surface/focal point/conversion element as taught by Lippert for the reflection surface configuration as .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata, Sugiyama and Iizuka/Uwani as applied to claim 23 above, and further in view of Inomata et al. (US Pub. 2016/0190418).
Shibata discloses the invention as disclosed above except for the reflector is connected with a material fit to the carrier.
Inomata teaches the reflector (Fig. 4B; 83 reflector) is connected with a material fit to (0095, 0096; Thermal conductivity grease or TIM at least thermally connects;  Also physically connected as screws are fit to the carrier and are made of material; 28 screws) the carrier (23 sidewall).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use reflector/carrier/connecting configuration as taught by Inomata for the reflector/carrier connecting as disclosed by Shibata as modified by Uwani to utilize a configuration for thermally and/or physically connecting a reflector to a carrier.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata and Sugiyama as applied to claim 1 above, and further in view of Seidenfaden et al. (US Pub. 2018/0026421).

except for, the heat sink and the carrier being connected to one another with a material fit.
Seidenfaden teaches the heat sink (Fig. 1-3; 120 chip carrier/heat sink; 0132) and the carrier (142 mounting section) being connected (0126, 0134 soldering) to one another with a material fit.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use heat sink/carrier/connect configuration as taught by Seidenfaden for the heat sink/carrier/connect configuration as disclosed by Shibata to utilize simple substitution of one known heat sink/carrier/connect configuration for another to obtain predictable results (Fig. 1B).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata, Sugiyama and Seidenfaden as applied to claim 5 above, and further in view of Sugiyama (US Pub. 2015/0292687”Sugiyama2”).
Shibata discloses the invention as disclosed above except for wherein (a) the heat sink and the carrier are connected to one another by means of a solder, and the conversion element and the carrier are also connected to one another by means of a solder, (b) at least one of the solders being a eutectic solder.
(a ) Seidenfaden teaches wherein the heat sink (120 chip carrier) and the carrier (142 mounting section) are connected to one another by means of a solder (0126), and the conversion element (160 dedicated conversion element) and the carrier (142) are also connected to one another by means of a solder (0126).

(b) Sugiyama2 teaches at least one of the solders (50 metal member eutectic bonding material Au-Sn) being a eutectic solder (0023 Au-Sn).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use Eutectic solder as taught by Sugiyama for the solder as disclosed by Shibata and Seidenfeld to utilize simple substitution of one solder for another to obtain predictable results (0023).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata and Sugiyama as applied to claim 1 above, and further in view of Nakazato (US Pub. 2014/0085923).
Shibata discloses the invention as disclosed above except for wherein the section in which the inner wall surface of the carrier tapers is followed in the direction toward the incidence surface by a further section, in which the inner wall surface of the carrier widens in the direction toward the incidence surface.
Nakazato teaches the section in which the inner wall surface (Fig. 5; inner wall of 28a and inner wall of 34;) of the carrier tapers is followed in the direction toward the incidence surface (incidence surface of 32 wavelength conversion layer) by a further 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use carrier inner wall tapers and carrier inner wall widening profile as taught by Nakazato for the widening profile as disclosed by Shibata to utilize simple substitution of one known reflective widening/incidence surface configuration for another to obtain predictable results which is especially useful for reflecting wavelength converted light forward toward the fluorescent member/wavelength converter. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata, Sugiyama and Nakazato as applied to claim 12 above, and further in view of Nagahama et al. (US Pub. 2009/0003400).
Regarding claim 13, Shibata discloses the invention as disclosed above except for the inner wall surface respectively has a concavely curved profile in the further section in which it widens (71c hemispherical light reflection surface), as seen in sectional planes containing a central axis of the ray beam (Fig. 7 and 8).
Nagahama teaches the inner wall surface respectively has a concavely curved profile in the further section in which it widens (Fig. 7; 71c hemispherical light reflection surface), as seen in sectional planes containing a central axis of the ray beam (Fig. 7; 0062).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use concavely curved profile as . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata and Sugiyama as applied to claim 12 above, and further in view of Nagahama et al. (US Pub. 2009/0003400).
Regarding claim 13, Shibata discloses the invention as disclosed above except for the inner wall surface respectively has a concavely curved profile in the further section in which it widens (71c hemispherical light reflection surface), as seen in sectional planes containing a central axis of the ray beam (Fig. 7 and 8).
Nagahama teaches the inner wall surface respectively has a concavely curved profile in the further section in which it widens (Fig. 7; 71c hemispherical light reflection surface), as seen in sectional planes containing a central axis of the ray beam (Fig. 7; 0062).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use concavely curved profile as taught by Nagahama for the widening profile as disclosed by Shibata to utilize simple substitution of one known reflective widening configuration for another to obtain predictable results which is especially useful for reflecting wavelength converted light back toward the fluorescent member/wavelength converter. 
		
		

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata and Sugiyama as applied to claim 1 above, and further in view of Dai et al. (US Pub. 2014/0198480).
Shibata discloses the invention as disclosed above except for the incidence surface of the conversion element is coated at least in regions with nanoparticles in order to improve an input coupling efficiency and/or an emission surface of the conversion element is coated at least in regions with nanoparticles in order to improve an output coupling efficiency.
Dai teaches the incidence surface of the conversion element is coated at least in regions with nanoparticles in order to improve an input coupling efficiency and/or an emission surface of the conversion element (Fig. 2; top surface of 46 wavelength conversion layer) is coated at least in regions with nanoparticles (44 light diffusing layer containing nano-particles; 0071) in order to improve an output coupling efficiency (0071).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use nanoparticle coating on the emission surface configuration as taught by Dai on the emission surface as disclosed by Shibata to utilize a configuration that mixes light and makes light emission more uniform (0071).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata and Sugiyama as applied to claim 25 above, and further in view of Seidenfaden et al. (US Pub. 2018/0026421) and Ishikawa (JP2004335507A).

Regarding claim 26, Shibata discloses the invention as disclosed above except for (a ) wherein a heat sink and the carrier are connected to one another by a solder in a soldering step, and the conversion element and the carrier are also connected to one another by a solder in a soldering step, the soldering steps being carried out sequentially and (b ) the solder soldered first having a higher melting point during the subsequent soldering step than the solder soldered in the subsequent soldering step.
(a ) Seidenfaden teaches wherein a heat sink (120 chip carrier) and the carrier (149 holding part; 0145) are connected to one another by a solder in a soldering step (0145), and the conversion element (160 conversion element) and the carrier (149;0147) are also connected to one another by a solder in a soldering step, the soldering steps being carried out sequentially (0145-0147).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use sequential soldering as taught by Seidenfaden for the connecting as disclosed by Shibata to utilize simple substitution of one connecting configuration for another to obtain predictable results (0145-0147).
(b ) Ishikawa teaches the solder soldered first having a higher melting point during the subsequent soldering step than the solder soldered in the subsequent soldering step (Solution; 0003).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the subsequent soldering as taught by Ishikawa for the soldering steps as disclosed by Seidenfaden to utilize one .
	
		

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata and Sugiyama as applied to claim 27 above, and further in view of Wang (CN207065248U).
Regarding claim 28, Shibata discloses the irradiation unit (see rejection to claim 1) except for the irradiation unit is assembled together with one or more further irradiation units to form am module.
Wang teaches the irradiation unit (Fig. 2 and 3; 220 laser excitation optical module) is assembled together with one or more further irradiation units (220) to form a module (Fig. 2B; 20 light source module).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use module as taught by Wang for use with the irradiation unit as disclosed by Shibata to utilize increasing the light by creating a module out of a plurality of irradiation units (Fig. 2).

	
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata, Sugiyama and Seidenfaden as applied to claim 5 above, and further in view of Sato et al. (US Pub. 2013/0094216).
Regarding claim 29, Shibata discloses the pump radiation source is arranged on a heat sink (6 heat sink+7 plate-shaped stem of Kovar integral; 0034, 0082), the heat except for the carrier being soldered-to one another with a material fit
Sato teaches the carrier (2 frame) being soldered-to (0068 soldering 2d to 7 substrate) one another (7) with a material fit (0068).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use soldering as taught by Sato for the being to one another as disclosed by Shibata to utilize simple substitution of one connecting configuration for another to obtain predictable results and/or solder will allow for transfer of heat additionally.

	
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata and Sugiyama as applied to claim 6 above, and further in view of Inomata et al. (US Pub. 2016/0190418).
Regarding claim 30, Shibata discloses the invention as disclosed above except for the conversion element and the carrier are soldered to one another with a material fit.
Inomata teaches the conversion element (Fig. 1B; 15 phosphor layer) and the carrier (13 sidewall) are soldered to (14 adhesive solder layer) one another (0066) with a material fit (Fig. 1B).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the conversion element/carrier/solder configuration as taught by Inomata for the conversion element/carrier configuration as disclosed by Shibata to utilize a structure that provides .

	
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.  The applicant asserts that the cap cover 13 cannot be considered a common housing.  The Examiner notes that the cap does commonly house the transparent phosphor member (9) and the light emitting element (4).  These are the major components of the light emitting device and so calling the cap a common housing is appropriate.  The Examiner uses BRI broadest reasonable interpretation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875